CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Prospectus and Statement of Additional Information constituting parts of this Post-Effective Amendment No. 54 to the registration statement on Form N-1A (the Registration Statement) of our reports dated December 19, 2008, relating to the financial statements and financial highlights appearing in the October 31, 2008 Annual Reports to Shareholders of Vanguard Developed Markets Index Fund, Vanguard Institutional Developed Markets Index Fund, Vanguard LifeStrategy Conservative Growth Fund, Vanguard LifeStrategy Growth Fund, Vanguard LifeStrategy Income Fund, Vanguard LifeStrategy Moderate Growth Fund, Vanguard STAR Fund, and Vanguard Total International Stock Index Fund (comprising Vanguard STAR Funds), which reports are also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading Financial Statements in the Prospectus and Service Providers - Independent Registered Public Accounting Firm in the Statement of Additional Information. PricewaterhouseCoopers LLP Philadelphia, PA November 23, 2009
